Citation Nr: 1449536	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-49 167	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to May 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and a March 2014 rating decision by the RO in Indianapolis, Indiana.  The case is now under the jurisdiction of the Indianapolis, Indiana RO.

The medical evidence contains psychiatric diagnoses other than PTSD.  As a result, the Board expanded the issue on appeal to consider all psychiatric diagnoses and the issue is characterized as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In March 2014, the Board remanded the case to schedule a hearing.  In August 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The March 2014 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in August 2014, the Veteran requested service connection for hypokalemia, chronic renal failure, heart condition, and chronic obstructive pulmonary disease, due to contaminated water at Camp Lejeune, and entitlement to service connection for pancreatitis claimed as secondary to hypokalemia.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the August 2014 hearing, the Veteran testified that he was treated at a Kentucky VA Medical Center (VAMC) in 2001.  The claims folder includes VA medical treatment records from the Tennessee Valley VAMC and the Indianapolis VAMC.  The claims folder does not contain records from a VAMC located in Kentucky.  As a result, the identified VA medical treatment records must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran testified that he received private psychiatric treatment from Dr. Russ Overly and Dr. James McAfee.  On remand, he should be provided an opportunity to submit these records or complete a release form so that VA can obtain the records on his behalf.  The Veteran also reported several new stressors, to include witnessing an M-60 blow up in the face of another soldier, identified as "Private Ryan," and observing a man jump off of a building.  The Veteran should be provided an opportunity to provide more information regarding these stressors so that VA may attempt to verify these stressors.

The Veteran's complete service personnel records are not associated with the claims folder.  In September 2009, the AOJ contacted the National Personnel Records Center (NPRC) to obtain the Veteran's service personnel records.  The NPRC responded: "Rec c/o to USMC-HQ (MMSB-20) on 9-23-09."  The Veteran was contacted in May 2010 and he stated that he applied for an upgrade on his discharge earlier that year.  The report of contact indicated that the Veteran was told that there would be an attempt to contact HQ-USMC to obtain his records.  The report noted that a message was left at HQ-USMC.  In another report of contact dated in June 2010, the Veteran stated that his NPRC records were located at Department of Navy, Board of Corrections of Naval Records and the records were there as of June 2010.  A July 2010 response from the NPRC stated that all available records were sent.  An August 2010 letter notified the Veteran that his complete service personnel records were unavailable.  The letter noted that HQ USMC was contacted in July 2010 and would not release records to VA.  The letter stated that partial copies were received from the NPRC.  However, there is no documentation of a July 2010 response from HQ-USMC.  In addition, the Veteran stated that his records may be located at Department of Navy, Board of Corrections of Naval Records.  VA will end its efforts to locate records in possession of a Federal agency only if VA concludes that the records sought do not exist or further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Based on the above, the Board cannot conclude that the records do not exist or that further efforts to locate the records would be futile and additional efforts must be made to locate the service personnel records.  

In addition, the Board finds that the Veteran must be afforded a VA examination.   38 C.F.R. § 3.159 (c)(4) (2014).  Review of the VA medical treatment records reflect diagnoses of depressive disorder and mood disorder.  The Veteran testified that he experienced psychiatric symptoms since service.  The Veteran's treating VA psychologist, John Linden, Psy. D., submitted a statement dated in July 2010.  He reported that the Veteran had a low tolerance for stress with anxiety, irritability, and emotional lability.  Dr. Linden stated that the enclosed progress notes indicated that the Veteran was a successful Marine until experiencing a traumatic event (concussion, grenade explosion) in a field training exercise.  The Veteran subsequently, by his report, had major adjustment problems leading to discharge after 18 months in the Marines.  Dr. Linden stated that the traumatic training incident and loss of career resulted in some degree of PTSD symptoms and that he had chronic anxiety.  In light of the above, the Board finds that a VA examination is required.  While Dr. Linden's statement is sufficient to necessitate a VA examination, it is not adequate to base a grant of service connection.  The service medical treatment records do not reflect evidence of a grenade/concussion.  The service medical treatment records only document that the Veteran reported that he was slapped in the ear in February 1980 and sought medical attention for a perforated left ear membrane.  Nonetheless, the Board finds that a VA examination is required to determine the nature and etiology of any psychiatric disability present.  Id.

In a March 2014 rating decision, the issue of entitlement to a compensable disability for bilateral hearing loss was denied.  Within one year of notification of the rating decision, the Veteran submitted a Supplemental Claim for Compensation and requested a higher rating for his bilateral hearing loss.  Construed liberally, the Board finds that this statement is a notice of disagreement with the March 2014 rating decision.  The Veteran has not been issued a corresponding statement of the case (SOC) for the issue.  As a timely notice of disagreement as to the matter has been received, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case with respect to the March 2014 rating decision denial of entitlement to a compensable disability rating for service-connected bilateral hearing loss.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Provide the Veteran with a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, to provide any further details as to the stressors reported during his August 2014 video hearing, to include witnessing an M-60 blow up in the face of another solider, identified as "Private Ryan," and observing a man jump off of a building.

Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any relevant private psychiatric treatment.  The Board is particularly interested in any records from Dr. Russ Overly and Dr. James McAfee.  If private records are identified, the AOJ must make two requests for the records or make a finding that the records do not exist or a second request would be futile.  

3.  Request the Veteran's service personnel records from HQ USMC and the Department of Navy, Board of Corrections of Naval Records.  All actions with respect to this directive must be documented and the Veteran must be informed of any negative/non-response.

4.  Obtain all records from the Kentucky VAMC.  

5.  Schedule the Veteran for a VA examination with respect to the etiology of any psychiatric disability present.  The claims folder must be made available for review and the examiner must indicate that such a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file and examination of the Veteran, the examiner must respond to the following:

a.  If and only if a stressor has been verified, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current PTSD is related to the in-service stressor/stressors.  

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability is related to active service.   

A rationale must be provided for any opinion reached.

6.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

